Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 31, 2018

The Court of Appeals hereby passes the following order:

A18A1580. OMARI AKEEM FOSTER v. THE STATE.

      Omari Akeem Foster was convicted of armed robbery, and we affirmed his
conviction on appeal. Foster v. State, 318 Ga. App. 124 (733 SE2d 423) (2012).
Foster later filed an extraordinary motion for new trial, which the trial court denied.
Foster then filed a notice of appeal to this Court. An order denying an extraordinary
motion for new trial, however, must be appealed by application for discretionary
appeal. OCGA § 5-6-35 (a) (7); Balkcom v. State, 227 Ga. App. 327, 329 (489 SE2d
129) (1997). Foster’s failure to comply with the discretionary appeal procedure
deprives this Court of jurisdiction to consider his appeal, which is hereby
DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         05/31/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.